Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed on 12/04/2020, in which claims 1-5 were canceled, no claims were amended, and claims 6-13 were added, is acknowledged. Claims 6-13 are pending in the instant application and will be examined on the merits herein. 
Priority
The instant application is a 371 of PCT/JP2019/022538, filed on 06/06/2019, which claims foreign priority to JP2018-108728, filed on 06/06/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 03/04/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim is two sentences. There is a period at the end of line 2 for claim 6, and also at the end of the claim. Claim 6 should be rewritten to remove the period after “subject”. See MPEP 608.01(m). Appropriate correction is required.
Claims 6, 8, 9, 10, 11, 12, and 13 are objected to because of the following informalities:  The parentheticals, which enclosAppropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C 103 as being unpatentable over WO 2009/021696 (IDS) in view of Madak et al. (PTO-892) 
For claim 6, WO 2009/021696 teaches the compound, 5-methyl-2-(quilolin-3-ylamino)benzoic acid, in example 16 on page 85. 5-methyl-2-(quilolin-3-ylamino)benzoic acid is the same as the instant claim’s formula 1 when G1 is CH, R1 is methyl group, and R2 is quinolyl group, which is a bicyclic condensed heterocyclic group. 

WO 2009/021696 also teaches these compounds as dihydroorotate dehydrogenase inhibitors (Abstract, page 1) and being useful in treating brain tumors (page 3 line 21). 
While WO 2009/021696 teaches treating brain cancer, WO 2009/021696 does not specifically teach treating glioma.  
Madak et al. (PTO-892) teaches that high grade glioma tumors have a higher DHODH mRNA expression levels and teaches using dihydroorotate dehydrogenase inhibitors in treating glioma (page 112 and abstract). 
One of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to select glioma as the particular brain tumor disease since Madak et al. teaches glioma tumors can be treated using dihydroorotate dehydrogenase inhibitors.  One of ordinary skill in the art would have a reasonable expectation of treating glioma with the compounds disclosed in ‘696 because they are disclosed as dihydroorotate dehydrogenase inhibitors, which Madak et al. teach can be used to treat gliomas.
Therefore, the combination of references teaches claims 6 and 7.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/032086 (PTO-892), as applied to claims 6-13 above, and further in view of WO2014/069510 to Tanaka (IDS, .
WO2006/032086 teaches compounds of formula 1 for treating cancer (page 1 line 18). Furthermore, ‘086 teaches treating glioma (page 7 line 19) with a TNF-alpha inhibitor (page 31 lines 9-18). ‘086 does not teach compounds of the instant formula (1) as a TNF-alpha inhibitor. 
Tanaka teaches compound 2-((7-([1,1'-biphenyl]-2-yl)- 1-methyl-1H-indol-5-yl)amino)-5-cyclopropylnicotinic acid in example 463’s formula 710 on page 245. Formula 710 meets the limitations of formula 1 of the instant application where R1 is C3 cycloalkyl group, G1 is N, where R2 is optionally substituted bicyclic condensed hydrocarbon ring group of formula (3-1) where X1a is CR5 when R5 is an optionally substituted aryl group, X2a and X3a are CH, and R4a is C1 alkyl group. Formula 710’s R2 group is also formula (5) of the instant application where R5c is an optionally substituted aryl group and R4c is C1 alkyl group. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to substitute the TNF-alpha inhibitors taught in WO2006/032086 for the TNF-alpha inhibitors taught in Tanaka, such as formula 710, with a reasonable expectation of success. It is obvious to substitute one TNF-alpha inhibitor for another to obtain predictable results in the treatment of glioma. Additionally, there are a finite number of TNF-alpha inhibitors known; it is obvious to try the other TNF-alpha inhibitors in the treatment of glioma.  See MPEP 2144.06II. 
Therefore, the combination of references teaches claims 6-13. 

Conclusion
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 4125                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600